283 S.W.3d 827 (2009)
STATE of Missouri, Respondent,
v.
Jayme L. JENSEN, Appellant.
No. WD 69253.
Missouri Court of Appeals, Western District.
June 2, 2009.
Shaun J. Mackelprang, for Respondent.
Kent Denzel, for Appellant.
Before DIV I: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Jayme Jensen appeals his convictions of two counts of domestic assault in the third degree, section 565.074, RSMo 2000, and two consecutive sentences of five years imprisonment. He raises two points on appeal. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).